Judgment of the Supreme Court, New York County, rendered January 19,1976, unanimously affirmed. Application by appellant’s counsel, pursuant to Anders v California (386 US 738) and People v Saunders (52 AD2d 833), to withdraw as counsel, denied. Although counsel sees no meritorious arguments on this appeal, we disagree and do find that arguable, honfrivolous issues have been raised. Consequently, we deny counsel’s motion to withdraw. Nevertheless, after considering these arguable issues, we find insufficient grounds for reversal. Concur—Kupferman, J. P., Lupiano, Fein and Sullivan, JJ.